Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment and AFCP 2.0 request filed on 02/14/2022.
Claims 1-23 are currently pending. 
Claim 11 is currently amended via the Examiner's Amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with JARED L. CHERRY (Reg. No: 57,711) on 02/22/2022.
The application has been amended as follows:
For Claim 11, delete Claim 11 and replace with
11. (Currently Amended) A method for routing data packets in a software-defined network (SDN), the method comprising:
receiving a data packet;

determining that none of the plurality of communication flows satisfy the criteria;
searching a subset of the plurality of communication flows in a redundant data flow repository of a network device to route data packets in data plane of the SDN, the subset of the plurality of communication flows also being stored in the primary data flow repository, based on the criteria associated with the data packet;
identifying at least one of the subset of the communication flows that satisfies the criteria;
routing the data packet within the data plane based on the at least one of the subset of communication flows that satisfies the criteria; and
duplicating the at least one of the subset of communication flows that satisfies the criteria from the redundant data flow repository to the primary data flow repository.


Allowable Subject Matter
Claims 1-23 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-23 are considered allowable since no prior art reference or a combination of prior art references discloses or suggests the combination of limitations including:
“search the redundant data flow repository based on the criteria associated with the data packet; 
identify at least one of the subset of communication flows in the redundant data 
route the data packet within the data plane of the SDN via the communications interface and based on the at least one of the subset of communication flows that satisfies the criteria; and a redundancy subsystem to: 
duplicate the at least one of the subset of communication flows that satisfies the criteria from the redundant data flow repository to the primary data flow repository” and in addition to other claim limitations as recited, in various permutations, in independent claims 1, 11 and 21.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kotak et al (US 20200142775 A1) teaches that a  method for hitless repair, wherein the method includes making a first determination, by a system control device (SCD) agent of a network device, that a SCD of the network device is to be updated; making a second determination, by the SCD agent, that the SCD and the network device support the hitless repair; performing, by the SCD agent, a pre-hitless repair action set; and performing, by the SCD agent and after completing the pre-hitless repair action set, a hitless reset of the SCD.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419